Citation Nr: 0726724	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-09 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder; and if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 10 percent for 
residuals, fracture, right index finger (major) with 
degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
January 1961.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of August 2003 and January 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In the August 2003 decision, the RO declined to reopen the 
veteran's claim for service connection for a low back 
disorder because new and material evidence had not been 
received.  In March 2004, the veteran perfected his appeal.  
Thereafter, in a September 2004 supplemental statement of the 
case (SSOC), the RO reopened the issue of service connection 
for a low back disorder because new and material evidence had 
been received, but denied the claim on the merits. While the 
RO has reopened the previously denied claim for service 
connection, regardless of the RO's actions, the Board must 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the Board has 
characterized the issue as on the title page. 

In the January 2006 decision, the RO denied a rating in 
excess of 10 percent for the veteran's right index finger 
disability.  The veteran perfected his appeal in May 2006.

In February 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for a low back 
disorder, and denying an increased rating for the veteran's 
service-connected right index finger disability are set forth 
below.  The claim for service connection for a low back 
disorder, on the merits, is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC. VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  Service connection for sacralization of L-5 and scoliosis 
of the lumbar spine was denied in a March 1979 rating 
decision.  Although the RO notified him of this denial later 
that month, the veteran did not initiate an appeal.

2.  In a September 1995 decision, the RO denied the veteran's 
petition to reopen the claim for service connection for a 
back condition; although the RO notified him of this denial 
in October 1995, the veteran did not initiate an appeal. 

3.  Additional evidence associated with the claims file since 
the RO's September 1995 denial was not previously before 
agency decision makers, and relates to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection for a low back disorder.

4.  The veteran's service-connected residuals, fracture, 
right index finger (major) with degenerative joint disease is 
manifested by no more than pain and limitation of motion.


CONCLUSIONS OF LAW

1.  The March 1979 decision that denied the veteran's claim 
for service connection for sacralization of L-5 and scoliosis 
of the lumbar spine is final. 38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2. The RO's September 1995 decision denying the veteran's 
petition to reopen the claim for service connection for a 
back condition is final. 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).

3.  Since the September 1995 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a low back disorder have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

4.  The criteria for rating in excess of 10 percent for 
residuals, fracture, right index finger (major) with 
degenerative joint disease have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5225, 5229 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In light of the favorable disposition of the petition to 
reopen, the Board finds that all notification and development 
action needed to render a fair decision on that aspect of the 
claim has been accomplished.  

With respect to VA's duty to notify for the claim for an 
increased rating, the RO sent letters to the veteran in 
October 2005 and March 2006 which asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining, and asked the veteran to send to VA any 
information in his possession that pertained to his claim. 
The letters also explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records. VA informed 
the veteran what he needed to substantiate his claim for an 
increased rating on appeal.  In addition, the March 2006 
letter provided the veteran with notice compliant with 
Dingess/Hartman.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Except for notice of the 
effective date, all required VCAA notice elements were 
provided in the October 2005 letter, which was sent to the 
veteran prior to the issuance of the January 2006 rating 
decision on appeal.  

Although the veteran did not receive notice of the effective 
date element prior to promulgation of the January 2006 rating 
decision, such notice was provided in a March 2006 letter.  
The veteran was afforded ample opportunity to respond prior 
to de novo review of the claim by a Decision Review Officer 
(as reflected in a May 2006 statement of the case (SOC)) and 
certification of the claim, and the content of this notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  So under these circumstances, the 
Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing of 
notice".  See Pelegrini, 18 Vet. App. at 122-24, and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Furthermore, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for an increased rating, any 
question as to the appropriate effective date to be assigned 
is rendered moot.

With respect to VA's duty to assist the veteran, with respect 
to the increased rating issue, the RO has obtained all 
evidence identified by the veteran.  In this regard the Board 
notes that the record contains the following pertinent 
records: VA medical records, February 2004 and December 2005 
VA examination reports, the veteran's statements in support 
of his claim, and the transcript of the veteran's December 
2005 Board hearing.  During the hearing, the record was kept 
open for 60 days to allow for the veteran and his 
representative to submit additional evidence.  Duplicate 
evidence was submitted during this time frame that did not 
pertain to the claim for an increased rating.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent records that need to be obtained.  Accordingly, the 
Board is satisfied that the duty to assist has been met in 
regards to the claim for an increased rating for the 
veteran's service-connected right index finger disability.  
38 U.S.C.A. § 5103A.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

II. Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

As indicated above, the veteran's claim for service 
connection for a low back disorder had previously been 
considered and denied in a March 1979 rating decision.  As 
the veteran did not appeal, that decision is final.  A 
petition from the veteran to reopen his claim for service 
connection for a low back disorder was also previously 
considered by the RO; however, in a September 1995 rating 
decision the RO declined to reopen since no new and material 
evidence was received.  As the veteran did not appeal, that 
decision is now final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Most 
recently, the veteran sought to reopen his claim for service 
connection for a low back disorder in August 2003.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the September 1995 
RO decision that declined to reopen the claim for service 
connection.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Initially, in the March 1979 decision, the RO denied the 
veteran's claim for service connection for a low back 
disorder because there was no record of injury to the low 
back in service and the RO determined that the disabilities 
currently diagnosed, sacralization of L-5 and scoliosis of 
the lumbar spine, were constitutional or developmental 
abnormalities not recognized as a disability under the law.  
The RO also indicated that the veteran failed to provide 
evidence of continuity of back disability from service 
discharge until his claim in 1978. At the time of the March 
1979 decision, the pertinent evidence included the veteran's 
service medical records (SMRs), post-service VA medical 
records from the Dallas VA Medical Center (VAMC), dated from 
May 1978 to November 1978, and a February 1979 VA examination 
report.  The SMRs document right lumbar muscle strain in 
August 1959, chronic and recurrent lumbar sprain in March 
1960, and pain in back from bowling in December 1960.  
Separation examination revealed a normal spine.  During the 
February 1979 VA examination, the veteran reported an onset 
of back pain and discomfort in 1959 during service, while 
working in the motor pool.  He stated that he received heat 
treatment for his back for most of 1960. 

In the September 1995 decision, the RO declined to reopen the 
veteran's claim for service connection because the new 
evidence added to the record only showed treatment for a 
current back condition; it did not provide evidence to link 
the condition to military service.  Evidence at the time of 
the September 1995 decision, in addition to that noted above, 
included outpatient treatment records from the Dallas VAMC, 
dated from March 1995 to June 1995, reflecting treatment for 
unrelated medical conditions. 

Evidence added to the claims file since the RO's September 
1995 last final decision includes additional medical records 
from the Dallas VAMC, North Texas VAMC, and the Fort Worth VA 
Outpatient Clinic, dated from 1989 to June 2007; a March 2003 
VA examination report reflecting that the veteran has not 
worked since he underwent low back surgery in 1978; a March 
2004 North Texas VAMC medical record noting that the veteran 
claimed to have hurt his back unloading a truck during 
service in the 1960s with progressive back pain ever since; 
and a 2004 VA operative reports showing an additional 
diagnosis of lumbar facet arthropathy.

More significantly, a February 2004 VA examination report 
reflects an impression of degenerative disc disease of the 
lumbar spine and a medical opinion that the subsequent 
evolution into degenerative disc disease is a degenerative 
thing as a consequence of the veteran's scoliosis and the 
sacralization of the L5 on S1, which are not service-
connected problems, so that, essentially, his present 
resulting back disabilities are less likely than not related 
to service.  Conversely, in a December 2005 letter, the 
veteran's chiropractor, N.S. Hawkins, D.C., noted the 
veteran's back symptoms of marked loss of normal range of 
motion and intermittent low back pain and provided his 
professional opinion that the veteran has suffered a 
permanent impairment disability to his lumbar spine as a 
result of the injury he sustained during service.  A May 2006 
VA rheumatology record indicates that another additionally 
diagnosed back disability, anklyosing spondylitis, had its 
onset when the veteran was in his early 20's (in 1959, during 
service, the veteran was in his 20's).   

This additional evidence, received since the RO's September 
1995 decision, is new in that it was not previously of record 
and considered by the RO in September 1995. It is also 
material because - at least according to the veteran's 
chiropractor, N.S. Hawkins, D.C, and even the May 2006 VA 
rheumatology record, it raises a reasonable possibility of 
substantiating the claim.  That is to say, the statement from 
the chiropractor supports the veteran's contention that his 
low back disorder is related to his military service and the 
VA rheumatology record relates the onset of an additional 
back disability to a time period that includes the veteran's 
service.  And although the February 2004 VA examiner 
concluded otherwise, the holding in Justus clarifies that it 
is impermissible to weigh the probative value of the 
chiropractor's statement versus the February 2004 VA 
examiner's opinion at this preliminary stage of merely 
determining whether the claim should be reopened.  See, too, 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (where 
the Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim are met.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  However, as explained in the REMAND 
below, further development is necessary before the Board can 
address the merits of the veteran's claim.


III. Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, service connection for residuals, fracture, 
right index finger post operative was granted by the RO in a 
March 1979 rating decision, and assigned a noncompensable 
evaluation under Diagnostic Code 5299, effective May 1978.  
In an August 2003 rating decision the RO, in pertinent part, 
increased the veteran's rating to 10 percent under Diagnostic 
Codes 5299-5229, effective December 2002, even though the 
veteran did not meet the schedular criteria, the RO 
recognized painful joints in granted a compensable rating.  
In the January 2006 rating decision, the RO continued the 10 
percent rating for residuals, fracture, right index finger 
post-operative (dominant) with degenerative joint disease.  

The veteran's service-connected right index finger disability 
is currently rated 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5229 (2006). Diagnostic Code 
5299 is used to identify musculoskeletal system disabilities 
that are not specifically listed in the Schedule, but are 
rated by analogy to similar disabilities under the Schedule.  
38 C.F.R. §§ 4.20, 4.27 (2006).  The veteran's right index 
finger disability is actually evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5229 for limitation of motion of the 
index or long finger.

This diagnostic code distinguishes between the major 
(dominant) extremity and the minor (non-dominant) extremity.  
See 38 C.F.R. § 4.69 (2006).  The medical evidence shows that 
the veteran is right handed; therefore, the criteria 
referencing the major extremity are for consideration in this 
case.

Pursuant to Diagnostic Code 5229, a 10 percent rating is 
warranted for limitation of motion, with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, whether it affects the minor or the major hand. A 
noncompensable evaluation is provided where there is 
limitation of motion, with a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and extension is limited by no more than 30 degrees, whether 
it affects the minor or the major hand.  38 C.F.R. § 4.71a, 
DC 5229 (2006).

Alternatively, the veteran's right index finger disability 
could be evaluated pursuant to Diagnostic Code 5225, a 10 
percent rating is warranted for ankylosis (either favorable 
or unfavorable) of the index finger.  Under Diagnostic Code 
5225, consideration should also be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).

The December 2005 VA examination report reflects that the 
veteran is able to continue with his activities despite 
complaints of weakness in his hand with pain and stiffness 
when he writes.  The veteran also complained that cold 
weather aggravates the pain and the stiffness in his finger 
and he has some painful motions.  He has no increased 
limitation with flare-ups or repetitive motion and there is 
no incoordination or excessive fatigability or weakness in 
movements.  There was no swelling or heat of the hand.  He 
had no tenderness on palpation of the metacarpal phalangeal 
(MP) joints or the proximal and distal interphalangeal 
joints.  He can flex the MP joint to 45 degrees, the proximal 
interphalangeal (PIP) joint to 45 degrees and the distal 
interphalangeal joint to 45 degrees and he has full 
extension.  He has 90 degrees of flexion at the MP joints of 
the third, fourth and fifth fingers.  X-ray of the right hand 
showed degenerative changes of the MP joint of the right 
index finger and he had a metallic foreign body noted in the 
proximal phalanx of the index finger of the right hand.  The 
impression was degenerative arthritis and metal foreign 
bodies of the right index finger and chronic pain of the 
right index finger secondary to fracture.  The examiner 
commented that the veteran had slight decreased grip strength 
of the right and left hands. 

During the veteran's February 2007 hearing, the veteran 
testified that he has trouble making his right index finger 
bend on its own a few times a week.  He also stated he has 
less motion in his right index finger, than in the 
corresponding finger on the opposite hand.  He asserted that 
he should be awarded more than 10 percent because when he had 
surgery, metal fragments were left in his finger. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent for residuals, fracture, right 
index finger post-operative (dominant) with degenerative 
joint disease.  Initially, the Board points out that the 
veteran is presently receiving the maximum available rating 
under both Diagnostic Codes 5225 and 5229 for his right index 
finger disability.  Thus, both of these Diagnostic Codes do 
not assist him in obtaining a higher evaluation.

Moreover, the Board finds that there is no evidence that the 
veteran's right index finger is non-functional or so limited 
in function that it should be equated to amputation under 
Diagnostic Code 5153, especially in light of the veteran's 
statement during the December 2005 VA examination that he can 
still continue with his normal activities, to include 
writing, albeit with some pain and weakness.  Furthermore, 
even though the examiner noted decreased bilateral hand grip, 
there is no objective evidence that the veteran's service-
connected right index finger disability caused limitation of 
motion of the other digits or interference with overall 
function of the right hand.  In fact, the December 2005 VA 
examination report revealed normal ranges of motion of the 
other fingers of the right hand.  Thus, the Board finds that 
an evaluation as amputation is not warranted, and that 
limitation of motion of other digits of the hand or 
interference with right hand function was not indicated by 
the medical evidence.  In order for the veteran to receive an 
increased evaluation, multiple digits of the hand or the hand 
itself would have to be impaired as a result of the veteran's 
right index finger disability.

As the veteran is receiving the maximum disability rating 
under the diagnostic codes applicable to a single index 
finger disability, consideration of an increased rating based 
on functional loss due to pain and other symptoms is not for 
application.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Johnston v. Brown, 10 Vet. App. 80 (1997).

There also is no showing that the veteran's right index 
finger disability has reflected so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1), (cited to in the May 2006 SOC).  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment. 
(i.e., beyond that contemplated in the assigned rating). The 
disability also has not been shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards. In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that his service-connected disability has worsened; however, 
the objective clinical findings do not support his 
assertions.  For all the foregoing reasons, the Board 
concludes that the claim for a rating in excess of 10 percent 
for residuals, fracture, right index finger post-operative 
(dominant) with degenerative joint disease must be denied.  
As the preponderance of the competent evidence is against the 
claim for a higher rating, the benefit-of-the-doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a low back 
disorder has been received, the appeal is granted.

A rating in excess of 10 percent for residuals, fracture, 
right index finger post-operative (dominant) with 
degenerative joint disease is denied.


REMAND

The veteran testified that after his discharge from service, 
he received treatment for his back at the Shreveport VAMC in 
1961, and from 1964 to the present, he received continuous 
treatment at the VA for back pain, probably in Dallas, Texas. 
See page 6 of transcript.  The claims file only contains 
medical records from the Dallas VAMC, dated from May 1978 to 
November 1978 and from March 1995 to June 1995, and from the 
North Texas health care system (HCS), to include the Dallas 
VAMC and the Fort Worth VA Outpatient Clinic, dated from 1989 
to June 2007.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records from the Shreveport VAMC, and 
the North Texas health care system (HCS), to include the 
Dallas VAMC and the Fort Worth VA Outpatient Clinic.  

In addition, the veteran  testified during the February 2007 
hearing that a private physician, Dr. Sam S. Morgan, treated 
his back from 1974 to 1978.  See page 8 of transcript.  The 
record was kept open for 60 days to afford the veteran time 
to submit Dr. Morgan's records; however, to date, they have 
not been received.  Thus, the RO should request that the 
veteran provide signed authorization to enable it to obtain 
all relevant private medical records, to specifically include 
Dr. Morgan's records.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, in addition to the actions requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should specifically request 
that the veteran provide authorization to 
obtain the treatment records of Dr. Sam 
S. Morgan, from 1974 to 1978 and efforts 
should be made to obtain those records.

2.  The RO should obtain from the 
Shreveport VAMC and the North Texas 
health care system (HCS), to include the 
Dallas VAMC and the Fort Worth VA 
Outpatient Clinic, all outstanding 
medical records  pertinent to the 
evaluation and/or treatment of the 
veteran's low back disorder, since his 
discharge from service to the present.  
 
3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


